Matter of City of Lockport (Lockport Dept. Head Assn.) (2021 NY Slip Op 07461)





Matter of City of Lockport (Lockport Dept. Head Assn.)


2021 NY Slip Op 07461


Decided on December 23, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, CARNI, AND BANNISTER, JJ.


1140 CA 21-00340

[*1]CITY OF LOCKPORT, PETITIONER-APPELLANT, AND LOCKPORT DEPARTMENT HEAD ASSOCIATION, AFFILIATED WITH OFFICE AND PROFESSIONALS INTERNATIONAL UNION, LOCAL 153, RESPONDENT-RESPONDENT.


JOHN J. DELMONTE, NIAGARA FALLS, FOR PETITIONER-APPELLANT. 
CREIGHTON, JOHNSEN & GIROUX, BUFFALO (IAN HAYES OF COUNSEL), FOR RESPONDENT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered October 7, 2020. The order vacated a temporary restraining order, denied the petition and amended petition for a stay of arbitration and granted the cross motion of respondent to compel arbitration. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: December 23, 2021
Ann Dillon Flynn
Clerk of the Court